DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to methods and apparatus related to operate a telecommunication network.  In particular, a User Equipment is in communication with a plurality of cells, including a serving cell and a plurality of non-serving cells, wherein the UE is operable to determine an indicator which is passed to the serving cell, such that the serving cell determines which of the plurality of cells are operable in either coherent joint transmission, JT, mode or non-coherent joint transmission, NCJT mode. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 17, 6, 8-10, 20, 13 and 22 (renumbering as 1-12 respectively) are allowed.

Regarding claims 1, 6 and 13, the closest prior arts:
	Marinier et al (US 20130003788 A1) discloses the method and apparatus for 
obtaining channel state information (CSI) based on CSI reference signals (CSI-RSs) received from a serving base station (BS) and from a plurality of neighboring BSs (par 0020, 0053, 0060, 0066, 0077, 0081, 0083); 
generating an indicator based on the CSI, wherein the indicator indicates at least one first BS for a coherent joint transmission (JT) with the serving BS (par 0020, 0053, 0125, 0133-0134); 
transmitting, to the serving BS, the indicator (par 0020, 0060, 0121, 0125-0126, 0133); 
receiving, from each of the serving BS and the at least one first BS, data based on the coherent JT (par 0020, 0053, 0141-0142); and 
receiving, from at least one second BS, one or more data based on a non-coherent JT (NCJT) (par 0020, 0053, 0091, 0141-0142), 
wherein the plurality of neighboring BSs includes the at least one first BS and the at least one second BS (par 0020, 0053, 0091, 0141-0142, 0147).

DING et al (US 20160006487 A1) discloses the method and apparatus for wherein a first resource allocation such as subband for the at least one first BS is different from a second resource allocation such as subband for the at least one second BS (par 0086, 0092, 0095).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein a first physical resource block (PRB) allocation for the at least one first BS is different from a second PRB allocation for the at least one second BS” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein a first physical resource block (PRB) allocation for the at least one first BS is different from a second PRB allocation for the at least one second BS” as recited in claim 6.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein a first physical resource block (PRB) allocation for the at least one first BS is different from a second PRB allocation for the at least one second BS” as recited in claim 13.

Claims 1, 6 and 13 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 3-5, 17, 8-10, 20 and 22  are allowed by virtue of their dependency on claims 1, 6 and 13 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XUAN LU/Examiner, Art Unit 2473   


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473